                         Case 3:21-cv-00006-DHB-BKE Document 9 Filed 04/13/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                 Southern District of Georgia
                  CODY HUMPHREY,

                                       Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 321-006

                  TIM WARD, Commissioner; DIRECTOR SHEPPARD;
                  JERMAINE WHITE, Warden; DEPUTY WARDEN
                  WICKER; DEPUTY WARDEN KEITH; and DEPUTY
                  WARDEN BEASLEY,

                                        Defendants.



                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated April 13, 2021, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion; therefore, this case is DISMISSED without

                    prejudice. This case stands CLOSED.




           04/13/2021                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/2020
